ITEMID: 001-85864
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: CHAMBERS v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Nicolas Bratza;Stanislav Pavlovschi
TEXT: The applicant, Mr Geoffrey Chambers, is a British national who was born in 1941 and lives in Essex. He was represented before the Court by Royds Rdw, solicitors in London. The United Kingdom Government (“the Government”) were represented by their Agent, Mr C. Whomersley of the Foreign and Commonwealth Office.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant’s wife died on 20 August 1996. On 13 February 2002, the applicant made a claim for widows’ benefits. On 8 March 2002, the applicant was informed that his claim had been disallowed as he was not a woman. On 18 March 2002 the applicant made a request for reconsideration. On 1 August 2002 his claim was reconsidered but the decision remained unchanged. The applicant appealed and a Tribunal hearing was held on 22 October 2002. His claim was dismissed on 18 June 2003.
The applicant did not appeal further as he considered or was advised that such a remedy would be bound to fail since no such social security benefit was payable to widowers under United Kingdom law.
The domestic law relevant to this application is set out in Runkee and White v. the United Kingdom, no. 42949/98, §§ 40-41, 25 July 2007.
